Citation Nr: 0928107	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1994 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO, in Togus, Maine, denied, in pertinent part, service 
connection for a bilateral knee condition other than 
arthritis. Subsequently the case was transferred to the 
jurisdiction of the Boston, Massachusetts RO.  The Board 
remanded this claim in February 2007 and November 2007.  


FINDING OF FACT

Competent medical evidence shows that the Veteran's bilateral 
knee condition is causally related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a bilateral knee 
condition are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Analysis

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral knee condition is warranted.  

Service treatment records show that the Veteran sought 
treatment in January 1995.   The Veteran complained of pain 
in his right knee that had been present for five days and 
increased after running.  Physical examination showed that 
the knees were bilaterally symmetric.  There was no effusion 
or edematous nor were they ecchymotic.  The lateral 
collateral and medial collateral ligaments were intact.  
There were neither Drawer's no McMurray's on either side.  
The right side tested positive on Ober test (a test of 
tightness of the iliotibial band in which the hip is held in 
neutral flexion and is abducted, the test will be positive if 
the knee and leg cannot be brought to or beyond neutral 
abduction at the hip).  In addition, the iliotibial band was 
tender to the touch.  The Veteran was diagnosed with 
iliotibial band syndrome; he was put on a profile, put in a 
knee immobilizer, and given nonsteroidal anti-inflammatories 
and told to return to the clinic in fourteen days.  

A February 1995 note showed that the Veteran was seen for a 
follow-up on his right knee.  The Veteran reported that the 
knee remained painful.  He was able to bear weight although 
the range of motion was decreased in the right knee.  The 
examination showed no soft tissue swelling or loss of motion 
but tenderness to pressure over his iliotibial band was 
present.  There was no ligamentous laxity about the knee, 
although there was some pain with flexion and extension.  The 
Veteran was diagnosed with iliotibial band syndrome. 

A March 1995 service treatment record shows that the Veteran 
was seen again for a follow-up on his right knee.  The 
Veteran reported that the knee had become more painful in the 
last day and a half.  Upon examination, the knee had full 
range of motion and there was no edema, effusion, drawer 
sign, warmth or swelling.  There was some tenderness on the 
lateral aspect of the knee.  The Veteran was placed on light 
duty for seven days.  

A service treatment record dated July 1996 showed that the 
Veteran was seen for his left knee.  The Veteran reported 
that the left knee had been painful for two days after 
injuring his knee in a fall.  He complained of swelling and 
pain with walking.  Upon physical examination, the left knee 
was found to have no effusion, swelling, or edema.  The gait 
was normal.  There was full range of motion with no joint 
line tenderness.  The medial collateral and lateral 
collateral ligaments were intact but there was tenderness of 
the knee.  The Veteran was diagnosed with a contusion of the 
knee and was put on light duty for ten days.  

A service treatment record dated May 1997 showed that the 
Veteran was seen for his right knee.  He reported it had been 
painful for three days.  The Veteran described the pain as 
sharp and intermittent that had an abrupt onset but did not 
radiate.  The Veteran stated that the pain was eight out of 
ten.  He reported that the pain first occurred when he was 
going upstairs.  Physical examination revealed normal deep 
tendon reflexes, capillary refill of less than two seconds, 
sensory intact and five out of five strength throughout the 
lower extremities.  The right knee had a full range of 
motion.  There was no swelling, ecchymosis, or redness, but 
there was a positive tenderness to pressure over the lateral 
aspect of the right knee at the joint line.  Varus valgus 
stability was present.  There was no Lachman's.  There was a 
negative anterior and posterior drawer.  It was noted that 
the Veteran appeared to be guarding his knee.  For an unknown 
reason, the examination was unable to be completed.  X-rays 
were ordered, although there is no record of any x-rays 
having been taken.  The Veteran was placed on light duty and 
told to return to the clinic if his symptoms got worse.  

A November 2002 VA Emergency Department note showed that the 
Veteran complained of intermittent right knee pain since 
1998.  He reported having atypical pain in his right knee on 
this date.  There was no edema, erythema, or warmth.  The 
Veteran refused radiographic procedures due to radiation 
risks.  

At a VA examination on January 4, 2005 the Veteran complained 
of chronic knee pain, the left being worse than the right.  
The Veteran reported that his knee pain started in 1997 while 
he was in basic training.  He stated that he participated in 
my jumping from airplanes.  He graded the intensity of his 
right knee pain as five out of ten and his left knee pain as 
seven out of ten.  The Veteran reported that his pain is 
localized over the patella areas.  He stated that his pain 
gets better with rest and ice and gets worse with walking 
long distances.  The Veteran denied any knee instability or 
giving way and also denied a history of falls.  He entered 
the clinic walking without a cane, knee brace, or other 
assistive device.  The Veteran's gait was symmetric, there 
was no antalgic gait.  

Upon physical examination the Veteran was found to be obese.  
The right knee showed no swelling and there was no pain to 
the touch.  He had active range of motion with flexion to 120 
degrees.  He had full extension.  The medial and lateral 
collateral ligaments test, valgus, and varus stress tests 
were all normal.  Anterior and posterior cruciate ligaments 
test and anterior and posterior drawer sign was normal.  
Medial and lateral meniscus test and McMurray's tests were 
normal.  The left knee showed no swelling.  He had active 
range of motion with flexion to 110 degrees.  He had full 
extension.  Medial and lateral collateral ligaments, varus, 
and valgus stress tests were normal.  Anterior and posterior 
cruciate ligament test and drawer sign was normal.  Medial 
and lateral meniscus and McMurray's tests were normal.  The 
examiner noted that these maneuvers were performed two times 
and no evidence of fatigue or pain was noted.  X-rays showed 
that in the right knee, the bone structures were intact 
without evidence of fracture or focal destruction.  The 
patellofemoral, medial tibiofemoral, and lateral tibiofemoral 
compartments were maintained without evidence of narrowing.  
There was no evidence of joint effusion or soft tissue 
abnormality.  The left knee's bony structures were intact 
without evidence of fracture or focal destruction.  The 
patellofemoral, medial tiobiofemoral, and lateral 
tibiofemoral compartments were maintained without evidence of 
narrowing.  No joint effusion was visualized nor were any 
soft tissue abnormalities noted.  There was no evidence of 
acute fracture or dislocation visualized in the knees 
bilaterally.  

The Veteran was diagnosed with chronic bilateral knee pains 
over the patella tendons.  The examiner opined that this was 
more than likely not due to patella tendonitis and 
overweight.  

A January 7, 2005 addendum to the January 4, 2005 VA 
examination showed that there was no evidence of arthritis on 
either knee joint.  

A February 2005 addendum to the January 2005 VA examination 
shows that there was no additional limitation of motion 
related to pain, fatigue, weakness, or lack of endurance 
following repeated use of either knee.  

At a VA examination in April 2009 the examiner reviewed the 
Veteran's service treatment records in detail and summarized 
them in his examination report.  The Veteran reported that 
after leaving the Army he has had persistent but intermittent 
pain that, when it occurs, lasts a couple of days and then 
subsides.  He reported that he can only walk a certain amount 
and that walking tends to bring on the pain.  The Veteran 
also stated that he can stand or sit for only about ten to 
fifteen minutes and then his knee will start to stiffen up.  
He reported that when the knee was painful it remained 
somewhat weak and occasionally swelled.  There has never been 
any heat or redness that he can remember.  The Veteran 
reported that his knee was fatigable and that as a result he 
slows his pace down in order to avoid the onset of 
discomfort.  He denied taking any medications or undergoing 
any surgery on his knees.  The Veteran stated that he used a 
brace in the past but lost it around 2007.  He reported 
having an aluminum cane which he left in his care today but 
reported using it if he thinks that one of his legs is going 
to give out on him.  

Upon examination the Veteran was found to be a well 
developed, well nourished male in no acute distress.  His 
gait was notably left antalgic.  In fact, the left leg was 
abducted from his body and he stood on it for a much briefer 
time than he stood on his right leg (he reported that was 
because he had stepped on a stone forty-eight hours ago).  In 
bilateral stance his pelves were normal.  

The left knee hyper-extended by five degrees with further 
flexion with resistance to 110 degrees because of anterior 
thigh pain.  In neutral extension there was slight valgus.  
There was audible crepitus between the patella and underlying 
femur throughout the range of motion as well as harsh 
crepitus intermittently throughout that same range.  In 
maximum extension and in 30 degrees of flexion there was 
medial tenderness but no laxity to valgus stress.  Varus 
stress in both neutral extension and 30 degrees of flexion 
are essentially free of pain.  Lachman's, McMurray's, 
anterior and posterior drawer were all negative.  There was 
minimal if any soft tissue swelling.  There was no specific 
tenderness over the iliotibial band on the day of the 
examination.  There was no effusion.  

The right knee hyper-extended by five degrees.  There was 
very slight medial joint line tenderness to direct pressure.  
The tenderness was not made worse by valgus stress either in 
neutral extension or in 30 degrees of flexion.  Varus stress 
in neutral and 30 degrees of flexion is stable.  Lachman's, 
McMurray's, anterior and posterior drawer were all negative.  
There was minimal anterior soft tissue swelling over the 
junction between the patella and the infrapatellar ligament.  
This area was nontender on the day of examination.  There was 
no crepitus between the patella and the underlying femur 
throughout the range of motion on the day of the examination.  
There was no effusion.  

Circumference of the thighs measured 10 cm above the upper 
pole of the patella and was equal at 51 cm bilaterally.  Upon 
neurological examination deep tendon reflexes were +1 at the 
knees and +2 at the ankles and symmetric.  The examiner noted 
that when he tried to lift the Veteran's left foot, he 
actually reached forward and grabbed the examiner's shoulder 
to prevent him from doing that.  Plantar reflexes were 
downgoing.  Sensory was intact to pin and light touch 
throughout both lower extremities.  Motor strength was intact 
in the quadriceps femoris bilaterally.  

Circulation was intact to the toes with capillary refill in 
less than two seconds.  It was impossible to palpate his left 
foot to see if there were pulses.  The dorsalis pedis pulse 
was present in his right foot.  

X-rays showed slight narrowing of the medial joint space in 
the right knee.  Otherwise, the knees were completely 
symmetric and did not have any evidence of osteoarthritic 
changes nor are there any soft tissue masses seen.  There may 
be a slight increase in the soft tissue in front of the right 
knee.  The Veteran was assessed as having repeated sprains in 
his bilateral knees.  

The examiner opined that there was no evidence specifically 
of bilateral patellar tendonitis.  There was minimal evidence 
of early degenerative changes.  The examiner noted that this 
was entirely compatible with the findings in his service 
treatment records of one or the other knee being involved in 
contusions but there was no evidence of specific patellar 
tendonitis at any event and the iliotibial band syndrome has 
apparently resolved.  As a result, there is less than a 50 
percent chance that the knee problems found in the Veteran's 
service treatment records are precursors to patellar 
tendonitis but at least a 50/50 chance (that is to say as 
likely as not) that the bilateral knee problems in service 
were simply the beginning of the present early degenerative 
changes in his knees.  

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for a 
bilateral knee condition is warranted.  

Service treatment records demonstrate that the Veteran 
incurred injury to both of his knees during active duty.  The 
Veteran was seen on multiple occasions in 1995 and in 1997 
for treatment of a right knee injury.  Service treatment 
records also show that the Veteran sustained an injury to his 
left knee and received treatment for that injury in 1997.  
Due to his knee injuries the Veteran was placed on light duty 
on multiple occasions.  

The Veteran currently has a bilateral knee condition.  The 
April 2009 VA examiner stated that there is minimal evidence 
of early degenerative changes in the Veteran's knees.  The 
examiner found that there was a 50/50 percent chance (that is 
to say as likely as not) that the bilateral knee problems in 
service were simply the beginning of the present early 
degenerative changes in the Veteran's knees.  The April 2009 
examiner's opinion constitutes the necessary medical evidence 
that is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

Thus, the evidence of record demonstrates that the Veteran 
sustained injuries to his right and left knee while on active 
duty and as a result currently suffers from a bilateral knee 
condition.  Accordingly, the Board finds that the evidence of 
record warrants service connection.


ORDER

Service connection for bilateral knee condition is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


